DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
	A preliminary amendment was filed on 8/17/2021. Claims 1-19 are still pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/31/2020 and 3/8/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhao et al (US 20160249247 A1, hereinafter Zhao).

Consider claim 1, Zhao discloses a customer premises equipment (CPE) (AP 404, Fig. 4), comprising at least one processor and a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to perform operations comprising (wireless device 302 may include a processor 304… Memory 306, which may include both read-only memory (ROM) and random access memory (RAM), provides instructions and data to the processor 304, Fig. 3 and paragraph 55; wireless device 302 is implemented as an AP, paragraph 59): 
receiving configuration information of a first link (430, Fig. 4) and configuration information of a second link (434, Gig. 4) that are sent by a home access gateway (trusted wireless access gateway (TWAG) 406, Fig. 4), wherein the first link is a link between the CPE and the home access gateway, the second link is a link between the CPE and user equipment (UE), the configuration information of the first link is used to indicate quality of service (QoS) information of the first link, and the configuration information of the second link is used to indicate QoS information of the second link (The TWAG 406 may receive the signal 428 and forward the contents of the signal 428 to the AP 404 as a bearer setup request signal 430. For example, the signal 430 may include the QoS attributes for the service available through the core network, paragraph 83; the AP 404 may map one or more of the QoS attributes to one or more access categories, paragraph 84; one or more access categories may be transmitted to the UE 402 in a WLAN bearer configuration signal 434, paragraph 85) 

determining a QoS parameter of a data packet of the UE based on the configuration information of the first link and the configuration information of the second link (the signal 430 may include the QoS attributes for the service available through the core network, paragraph 83; the AP 404 may map one or more of the QoS attributes to one or more access categories, paragraph 84; one or more access categories may be transmitted to the UE 402 in a WLAN bearer configuration signal 434, paragraph 85); and 
sending the data packet based on the QoS parameter of the data packet (the UE 402 may filter packets based on the TFT and access the medium based on the one or more access categories, paragraph 85).

Consider claim 16, Zhao discloses a user equipment (wireless device 302, Fig. 3, UE 402, Fig. 4), comprising at least one processor and a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to perform operations comprising (wireless device 302 may include a processor 304… Memory 306, which may include both read-only memory (ROM) and random access memory (RAM), provides instructions and data to the processor 304, Fig. 3 and paragraph 55): 

receiving configuration information that is sent by the home access gateway and that is of a link between the CPE and the UE, wherein the configuration information is used to indicate quality of service QoS information of the link between the CPE and the UE (The TWAG 406 may receive the signal 428 and forward the contents of the signal 428 to the AP 404 as a bearer setup request signal 430. For example, the signal 430 may include the QoS attributes for the service available through the core network, paragraph 83; the AP 404 may map one or more of the QoS attributes to one or more access categories, paragraph 84; one or more access categories may be transmitted to the UE 402 in a WLAN bearer configuration signal 434, paragraph 85); 
determining a QoS parameter of a data packet based on the configuration information (one or more access categories may be transmitted to the UE 402, paragraph 85); and 
sending the data packet to the CPE based on the QoS parameter of the data packet (During subsequent communications, the UE 402 may filter packets based on the TFT and access the medium based on the one or more access categories, paragraph 85).

Consider claim 18, and as applied to claim 16 above, Zhao discloses wherein when the link between the CPE and the UE is a second-type link, the second-type link is a communications link established based on any one of a wireless local area network (WLAN), Bluetooth, ZigBee, the Ethernet, a point-to-point protocol (PPP), a point-to-
the configuration information comprises the QoS information of the link between the CPE and the UE, and the QoS information of the link between the CPE and the UE comprises at least one of the following information: a second QoS identifier, a QoS parameter corresponding to the second QoS identifier, a mapping relationship between the second QoS identifier and the radio bearer of the UE, a mapping relationship between the second QoS identifier and the QoS flow of the UE, a mapping relationship between the second QoS identifier and the radio bearer of the CPE, and a mapping relationship between the second QoS identifier and the QoS flow of the CPE, wherein the second QoS identifier is used to identify a QoS granularity of the second link (the AP 404 maps one or more of the QoS attributes to one or more traffic management parameters supported by a WLAN at block 432…Accordingly, the AP 404 may map one or more of the QoS attributes to one or more access categories, paragraph 84; one or more access categories may be transmitted to the UE 402 in a WLAN bearer configuration signal 434, paragraph 85; the EPS bearer provides a transport service with specific quality of service (QoS) attributes. The EPS bearer may include a QoS class index (QCI), which describes the type of service using the virtual connection (e.g., voice, video, signaling, etc.), a guaranteed bitrate (GBR) for the traffic that flows through the connection, a maximum bitrate (MBR) for the traffic that flows through the connection, and/or a filter specification that indicates the traffic flows (e.g., in terms of IP addresses, protocols, port numbers, etc.) supported by the virtual connection between 
the determining a QoS parameter of a data packet based on the configuration information comprises: 
determining the second QoS identifier corresponding to the data packet, based on the radio bearer, of the UE, corresponding to the data packet and the mapping relationship between the second QoS identifier and the radio bearer of the UE Accordingly, the AP 404 may map one or more of the QoS attributes to one or more access categories, paragraph 84; one or more access categories may be transmitted to the UE 402 in a WLAN bearer configuration signal 434, paragraph 85; the EPS bearer provides a transport service with specific quality of service (QoS) attributes. The EPS bearer may include a QoS class index (QCI), which describes the type of service using the virtual connection (e.g., voice, video, signaling, etc.), a guaranteed bitrate (GBR) for the traffic that flows through the connection, a maximum bitrate (MBR) for the traffic that flows through the connection, and/or a filter specification that indicates the traffic flows (e.g., in terms of IP addresses, protocols, port numbers, etc.) supported by the virtual connection between the UE and the PDN-GW. In an embodiment, the QCI may further include other QoS attributes, such as maximum delay, residual error rate, and the like, paragraph 74); or
 determining the second QoS identifier corresponding to the data packet, based on the QoS flow, of the UE, corresponding to the data packet and the mapping relationship between the second QoS identifier and the QoS flow of the UE; and

before the sending the data packet to the CPE based on the QoS parameter of the data packet, the method further comprises:
 adding to the data packet, the second QoS identifier corresponding to the data packet (The EPS bearer may include a QoS class index (QCI), which describes the type of service using the virtual connection (e.g., voice, video, signaling, etc.), a guaranteed bitrate (GBR) for the traffic that flows through the connection, a maximum bitrate (MBR) for the traffic that flows through the connection, and/or a filter specification that indicates the traffic flows (e.g., in terms of IP addresses, protocols, port numbers, etc.) supported by the virtual connection between the UE and the PDN-GW. In an embodiment, the QCI may further include other QoS attributes, such as maximum delay, residual error rate, and the like, paragraph 74).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Rajagopalan et al (US 20140029421 A1, hereinafter Rajagopalan).

Consider claim 2, Zhao discloses wherein when the first link is a first-type link and the second link is a second-type link, the configuration information of the first link comprises at least one of the following information: an identifier of the UE, QoS configuration information of the UE, and QoS configuration information of the CPE, and the configuration information of the second link comprises the QoS information of the 
the second-type link is a communications link established based on any one of a wireless local area network (WLAN), Bluetooth, ZigBee, the Ethernet, a point-to-point protocol (PPP), a point-to-point protocol over Ethernet PPPoE, an asynchronous transfer mode (ATM), code division multiple access (CDMA), and CDMA2000 (e.g. WLAN, paragraph 47); 
the QoS configuration information of the UE comprises at least one of the following information: an identifier of a radio bearer of the UE, a QoS parameter of the radio bearer of the UE, uplink endpoint information of a first connection transmission tunnel corresponding to a data radio bearer (DRB) of the UE, an identifier of a QoS flow of the UE, a QoS parameter of the QoS flow of the UE, and a mapping relationship between the radio bearer of the UE and the QoS flow of the UE (the AP 404 may map one or more of the QoS attributes to one or more access categories …one or more access categories may be transmitted to the UE 402 in a WLAN bearer configuration signal 434, paragraphs 84-85);
 the QoS configuration information of the CPE comprises at least one of the following information: an identifier of a radio bearer of the CPE, a QoS parameter of the radio bearer of the CPE, an identifier of a QoS flow of the CPE, a QoS parameter of the 
the QoS information of the second link comprises at least one of the following information: a second QoS identifier, a QoS parameter corresponding to the second QoS identifier, a mapping relationship between the second QoS identifier and the radio bearer of the UE, a mapping relationship between the second QoS identifier and the QoS flow of the UE, a mapping relationship between the second QoS identifier and the radio bearer of the CPE, and a mapping relationship between the second QoS identifier and the QoS flow of the CPE, wherein the second QoS identifier is used to identify a 
However, Zhao does not expressly disclose the first-type link comprises a communications link established based on any one of a long term evolution (LTE) system, an LTE in unlicensed spectrum system, new radio (NR) system, a universal mobile telecommunications system (UMTS) system, and a global system for mobile communications (GSM) system;
In the same field of endeavor, Rajagopalan discloses the first-type link comprises a communications link established based on any one of a long term evolution (LTE) system, an LTE in unlicensed spectrum system, new radio (NR) system, a universal mobile telecommunications system (UMTS) system, and a global system for mobile 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Rajagopalan with the teaching of Zhao to dynamically configure customer premises equipment in a converged network.

Consider claim 3, and as applied to claim 2 above, Zhao discloses wherein the determining a QoS parameter of a data packet of the UE based on the configuration information of the first link and the configuration information of the second link comprises: 
receiving the data packet sent by the UE, wherein the data packet comprises the identifier of the UE and the second QoS identifier (During subsequent communications, the UE 402 may filter packets based on the TFT and access the medium based on the one or more access categories, paragraph 73); 
determining the radio bearer, of the UE, corresponding to the data packet, based on the second QoS identifier comprised in the data packet and the mapping relationship between the second QoS identifier and the radio bearer of the UE (the EPS bearer provides a transport service with specific quality of service (QoS) attributes. The EPS bearer may include a QoS class index (QCI), which describes the type of service using 
 determining the QoS flow, of the UE, corresponding to the data packet, based on the second QoS identifier comprised in the data packet and the mapping relationship between the second QoS identifier and the QoS flow of the UE, and determining the radio bearer, of the UE, corresponding to the data packet, based on the mapping relationship between the radio bearer of the UE and the QoS flow of the UE; and
determining the radio bearer, of the CPE, corresponding to the data packet, based on the radio bearer, of the UE, corresponding to the data packet and the mapping relationship between the radio bearer of the CPE and the radio bearer of the UE (the EPS bearer provides a transport service with specific quality of service (QoS) 
determining the radio bearer of the CPE or the QoS flow, of the CPE, corresponding to the data packet, based on the radio bearer, of the UE, corresponding to the data packet and the mapping relationship between the QoS flow of the CPE and the radio bearer of the UE, wherein a QoS parameter of the radio bearer or the QoS flow corresponding to the data packet is the QoS parameter of the data packet.

Consider claim 4, and as applied to claim 2 above Zhao discloses wherein the determining a QoS parameter of a data packet of the UE based on the configuration 
receiving the data packet sent by the UE, wherein the data packet comprises the identifier of the UE (UE 402 (e.g., represented as an IP address, paragraph 81) and the second QoS identifier (During subsequent communications, the UE 402 may filter packets based on the TFT and access the medium based on the one or more access categories. Likewise, the AP 404 may filter packets based on the TFT and access the medium based on the one or more access categories, paragraph 85); and 
determining the radio bearer, of the CPE, corresponding to the data packet, based on the second QoS identifier comprised in the data packet and the mapping relationship between the second QoS identifier and the radio bearer of the CPE, wherein a QoS parameter of the radio bearer, of the CPE, corresponding to the data packet is the QoS parameter of the data packet (the EPS bearer provides a transport service with specific quality of service (QoS) attributes. The EPS bearer may include a QoS class index (QCI), which describes the type of service using the virtual connection (e.g., voice, video, signaling, etc.), a guaranteed bitrate (GBR) for the traffic that flows through the connection, a maximum bitrate (MBR) for the traffic that flows through the connection, and/or a filter specification that indicates the traffic flows (e.g., in terms of IP addresses, protocols, port numbers, etc.) supported by the virtual connection between the UE and the PDN-GW. In an embodiment, the QCI may further include other QoS attributes, such as maximum delay, residual error rate, and the like, paragraph 74; the AP 404 maps one or more of the QoS attributes to one or more traffic management parameters supported by a WLAN at block 432, paragraph 84); or 


Consider claim 5, and as applied to claim 3 above, Zhao discloses wherein the data packet sent by the CPE to the home access gateway comprises at least one of the following information: the identifier of the radio bearer of the UE, the identifier of the UE, and the uplink endpoint information of the first connection transmission tunnel corresponding to the data radio bearer (DRB) of the UE, wherein the identifier of the radio bearer of the UE is added by the UE or the CPE, and the identifier of the UE and the uplink endpoint information of the first connection transmission tunnel corresponding to the DRB of the UE are added by the CPE (Zhao discloses  that the AP and the TWAG may be in communication with each other (e.g., via a tunneled connection) to relay data between the UE 206 and the core network, see paragraph 49. Thus, information of the connection transmission tunnel has to be included.).


Consider claim 6, and as applied to claim 2 above, Zhao discloses wherein the determining, by the CPE, a QoS parameter of a data packet of the UE based on the configuration information of the first link and the configuration information of the second link comprises: 

determining, by the CPE, the second QoS identifier corresponding to the data packet, based on the identifier that is of the radio bearer of the UE and that is comprised in the data packet and the mapping relationship between the second QoS identifier and the radio bearer of the UE (the AP 404 maps one or more of the QoS attributes to one or more traffic management parameters supported by a WLAN at block 432, paragraph 84); or 
determining, by the CPE, the second QoS identifier corresponding to the data packet, based on the identifier that is of the QoS flow of the UE and that is comprised in the data packet and the mapping relationship between the second QoS identifier and the QoS flow of the UE, wherein a QoS parameter corresponding to the second QoS identifier corresponding to the data packet is the QoS parameter of the data packet.


Consider claim 7, and as applied to claim 2 above, Zhao discloses wherein the determining a QoS parameter of a data packet of the UE based on the configuration information of the first link and the configuration information of the second link comprises: 

when the data packet comprises the identifier of the UE, determining the second QoS identifier corresponding to the data packet, based on the radio bearer of the CPE that carries the data packet and the mapping relationship between the second QoS identifier and the radio bearer of the CPE, wherein a QoS parameter corresponding to the second QoS identifier corresponding to the data packet is the QoS parameter of the data packet (the AP 404 maps one or more of the QoS attributes to one or more traffic management parameters supported by a WLAN at block 432. As an example, QoS over WLAN can be supported using Enhanced Distributed Channel Access (EDCA), which is defined in the IEEE 802.11e protocol. EDCA may define traffic priorities called access categories, paragraph 84); or 
when the data packet comprises the identifier of the UE, determining the second QoS identifier corresponding to the data packet, based on the identifier that is of the QoS flow of the CPE and that is comprised in the data packet and the mapping relationship between the second QoS identifier and the QoS flow of the CPE, wherein a QoS parameter corresponding to the second QoS identifier corresponding to the data packet is the QoS parameter of the data packet; or
 when the data packet comprises the identifier of the UE and the identifier of the radio bearer of the UE, determining the second QoS identifier corresponding to the data packet, based on the identifier that is of the radio bearer of the UE and that is in the data packet and the mapping relationship between the second QoS identifier and the 
when the data packet comprises the identifier of the UE and the identifier of the QoS flow of the UE, determining the second QoS identifier corresponding to the data packet, based on the identifier that is of the QoS flow of the UE and that is in the data packet and the mapping relationship between the second QoS identifier and the QoS flow of the UE, wherein a QoS parameter corresponding to the second QoS identifier corresponding to the data packet is the QoS parameter of the data packet; or 
when the data packet comprises downlink endpoint information of the first connection transmission tunnel corresponding to the DRB of the UE, determining the UE needing to receive the data packet and the DRB of the UE that carries the data packet, based on the downlink endpoint information of the first connection transmission tunnel corresponding to the DRB of the UE, and determining the second QoS identifier corresponding to the data packet, based on the mapping relationship between the second QoS identifier and the radio bearer of the UE, wherein a QoS parameter corresponding to the second QoS identifier corresponding to the data packet is the QoS parameter of the data packet.

Claims 8, 9, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Fan et al  et al (US 20130329714 A1, hereinafter Fan).


an identifier of the UE, QoS configuration information of the UE, and QoS configuration information of the CPE, and the configuration information of the second link comprises an identifier of the UE and QoS configuration information of the UE (the signal 430 may include the QoS attributes for the service available through the core network, paragraph 83; the AP 404 maps one or more of the QoS attributes to one or more traffic management parameters supported by a WLAN at block 432…Accordingly, the AP 404 may map one or more of the QoS attributes to one or more access categories, paragraph 84; one or more access categories may be transmitted to the UE 402 in a WLAN bearer configuration signal 434, paragraph 85); 
the QoS configuration information of the UE comprises at least one of the following information: an identifier of a radio bearer of the UE, a QoS parameter of the radio bearer of the UE, uplink endpoint information of a first connection transmission tunnel corresponding to a data radio bearer (DRB) of the UE, an identifier of a QoS flow of the UE, a QoS parameter of the QoS flow of the UE, and a mapping relationship between the radio bearer of the UE and the QoS flow of the UE (the AP 404 may map one or more of the QoS attributes to one or more access categories …one or more access categories may be transmitted to the UE 402 in a WLAN bearer configuration signal 434, paragraphs 84-85); and 
the QoS configuration information of the CPE comprises at least one of the following information: an identifier of a radio bearer of the CPE, a QoS parameter of the 
However, Zhao does not expressly disclose the first-type link comprises a communications link established based on any one of a long term evolution (LTE) system, an LTE in unlicensed spectrum system, new radio (NR), a universal mobile telecommunications system (UMTS) system, and a global system for mobile communications (GSM) system.
In the same field of endeavor, Fan discloses  the first-type link comprises a communications link established based on any one of a long term evolution (LTE) system, an LTE in unlicensed spectrum system, new radio (NR), a universal mobile telecommunications system (UMTS) system, and a global system for mobile communications (GSM) system (the home AP 304 includes home gateway (H-GW) 306, WAN interface 308, and WLAN/LAN interface 310, see Figs. 2 and 3 and paragraph 35).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Fan 

Consider claim 9, and as applied to claim 8 above, Zhao discloses wherein the determining a QoS parameter of a data packet of the UE based on the configuration information of the first link and the configuration information of the second link comprises: 
receiving the data packet sent by the UE, wherein the data packet comprises the identifier of the UE (inherent in a data packet transmitted from the UE according to 802.11 standard); 
determining the radio bearer of the UE that carries the data packet; 
determining the radio bearer, of the CPE, corresponding to the data packet, based on the radio bearer of the UE that carries the data packet and the mapping relationship between the radio bearer of the CPE and the radio bearer of the UE (the AP 404 may filter packets based on a traffic flow template (TFT), paragraph 85); or 
when the data packet comprises the identifier of the QoS flow of the UE, determining the radio bearer, of the CPE, corresponding to the data packet, based on the identifier of the QoS flow of the UE and the mapping relationship between the radio bearer of the CPE and the QoS flow of the UE; or 
determining the QoS flow, of the CPE, corresponding to the data packet, based on the radio bearer of the UE that carries the data packet and the mapping relationship between the QoS flow of the CPE and the radio bearer of the UE, and determining, the radio bearer, of the CPE, corresponding to the data packet, based on the QoS flow, of 
 before the sending the data packet based on the QoS parameter of the data packet, the method further comprises: 
adding, by the CPE, at least one of the following information to the data packet: the identifier of the UE, the identifier of the radio bearer of the UE, and the uplink endpoint information of the first connection transmission tunnel corresponding to the DRB of the UE (adding the identifier of the UE is inherent in a data packet transmitted from the UE according to 802.11 standard).

Consider claim 11, and as applied to claim 8 above, Zhao discloses wherein the determining a QoS parameter of a data packet of the UE based on the configuration information of the first link and the configuration information of the second link comprises: 
receiving the data packet sent by the home access gateway; and 
when the data packet comprises the identifier of the UE, determining the radio bearer, of the UE, corresponding to the data packet, based on the radio bearer of the CPE that carries the data packet and the mapping relationship between the radio bearer of the CPE and the radio bearer of the UE (the AP 404 may filter packets based on the TFT and access the medium based on the one or more access categories, paragraph 85); or 

when the data packet comprises the identifier of the UE and the identifier of the QoS flow of the UE, determining the radio bearer, of the UE, corresponding to the data packet, based on the identifier of the QoS flow of the UE and the mapping relationship between the QoS flow of the UE and the radio bearer of the UE, wherein a QoS parameter of the radio bearer, of the UE, corresponding to the data packet is the QoS parameter of the data packet.

Consider claim 17, and as applied to claim 16 above, Zhao discloses wherein when the link between the CPE and the UE is a first-type link, the configuration information comprises an identifier of the UE and/or QoS configuration information of the UE (the signal 430 may include the QoS attributes for the service available through the core network, paragraph 83; the AP 404 maps one or more of the QoS attributes to one or more traffic management parameters supported by a WLAN at block 432…Accordingly, the AP 404 may map one or more of the QoS attributes to one or more access categories, paragraph 84; one or more access categories may be transmitted to the UE 402 in a WLAN bearer configuration signal 434, paragraph 85; an identifier of the UE is inherent in a WLAN), the QoS configuration information of the UE comprises at least one of the following information: an identifier of a radio bearer of the 
the determining a QoS parameter of a data packet based on the configuration information comprises: determining that a QoS parameter of the radio bearer or the QoS flow, of the UE, corresponding to the data packet is the QoS parameter of the data packet (During subsequent communications, the UE 402 may filter packets based on the TFT and access the medium based on the one or more access categories, paragraph 84).
However, Zhao does not expressly disclose the first-type link comprises a communications link established based on any one of a long term evolution (LTE) system, an LTE in unlicensed spectrum system, new radio (NR), a universal mobile telecommunications system (UMTS) system, and a global system for mobile communications (GSM) system.
In the same field of endeavor, Fan discloses the first-type link comprises a communications link established based on any one of a long term evolution (LTE) system, an LTE in unlicensed spectrum system, new radio (NR), a universal mobile telecommunications system (UMTS) system, and a global system for mobile communications (GSM) system (the home AP 304 includes home gateway (H-GW) 306, 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Fan with the teaching of Zhao to provide the best quality of service in a home networking environment.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Fan, and further in view of Zhang et al  et al (US 20160234851 A1, hereinafter Zhang).

Consider claim 10, and as applied to claim 8 above, Zhao discloses
receiving the data packet sent by the home access gateway and 
 determining that the QoS parameter of the radio bearer corresponding to the identifier that is of the radio bearer of the UE and that is comprised in the data packet is the QoS parameter of the data packet (the AP 404 may map one or more of the QoS attributes to one or more access categories, paragraph 84; AP 404 may filter packets based on the TFT and access the medium based on the one or more access categories, paragraph 85), but is silent regarding wherein the data packet comprises the identifier of the UE and the identifier of the radio bearer of the UE;
In the same field of endeavor, Zhang discloses wherein the data packet comprises the identifier of the UE and the identifier of the radio bearer of the UE (a MAC address of the UE, capability information of the UE, context information of the UE, an 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zhang with the teachings of Zhao and Fan to low radio resource utilization during a data transmission process.

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Haba (US 20130016708 A1,), and further in view of Grayson et al (US 20160295521 A1, hereinafter Grayson).

Consider claim 12, and as applied to claim 1 above, Zhao does not expressly disclose wherein before the receiving configuration information of a first link and configuration information of a second link that are sent by a home access gateway, wherein the instructions when executed by the processor, further causing the CPE to: 
send a first request message to the home access gateway, wherein the first request message is used to request to establish a first connection, the first connection is a connection between the CPE and the home access gateway, the first connection is carried on the first link, and the first request message comprises an identifier of the CPE; and 
receive a first response message sent by the home access gateway, wherein the first response message comprises an identifier of the home access gateway and an identifier of a cell needing to be activated.

send a first request message to the home access gateway, wherein the first request message is used to request to establish a first connection, the first connection is a connection between the CPE and the home access gateway, the first connection is carried on the first link, and the first request message comprises an identifier of the CPE (portable access point 10, the setup information transmission control unit 115 controls the USB control circuit 160 so as to output (i.e., broadcast) a home gateway probe packet via the USB connection I/F 162. The home gateway probe packet includes a MAC address of the portable access point 10, Fig. 5 and paragraph 93); and 
receive a first response message sent by the home access gateway, wherein the first response message comprises an identifier of the home access gateway (At the home gateway 20, the setup information update control unit 215, upon the power being switched on, monitors reception of a home gateway probe packet via the USB connection I/F 262 (S205). The setup information update control unit 215, when detecting the reception of the home gateway probe packet (Yes for S205), sends (i.e., responds with) a response packet by handling the MAC address included in the aforementioned packet as a destination address (S210). The response packet includes the MAC address of the home gateway 20, Fig. 5 and paragraph 94).

However, Haba is silent regarding an identifier of a cell needing to be activated.
In the same field of endeavor, Grayson discloses an identifier of a cell needing to be activated (a small cell radio AP 130a is activated with a UE whitelist via interactions with small cell gateway 134. In certain embodiments, small cell gateway 134 can query whitelist service 182 to determine the UE whitelist for small cell radio AP 130a using a cell identifier of the small cell, paragraph 103).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Grayson with the teaching of Zhao and Haba to manage interference between cells.

Consider claim 13, and as applied to claim 12 above, Haba discloses wherein the sending a first request message to the home access gateway comprises: 
sending the first request message to the home access gateway based on first configuration information obtained in advance, wherein the first configuration information is used to trigger establishment of the first connection (At the portable access point 10, the setup information transmission control unit 115 controls the USB control circuit 160 so as to output (i.e., broadcast) a home gateway probe packet via the USB connection I/F 162. The home gateway probe packet includes a MAC address of the portable access point 10, paragraph 93); or 

sending the first request message to the home access gateway when the CPE receives a specific tagged packet sent by the UE.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Haba with the teaching of Zhao and Grayson to update the setup of a mobile access point.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Rajagopalan, and further in view of Middelesch et al  et al (US 20190313248 A1, hereinafter Middelesch).

Consider claim 14, and as applied to claim 2 above, the combination of Zhao and Rajagopalan does not expressly disclose wherein when the second link is a second- type link, the data packet that is sent by the UE and that is received by the CPE comprises second indication information, and the second indication information is used to indicate that data comprised in the data packet is control plane signaling or user plane data.
In the same field of endeavor, Middelesch discloses wherein when the second link is a second- type link, the data packet that is sent by the UE and that is received by the CPE comprises second indication information, and the second indication information 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Middelesch with the teaching of Zhao and Rajagopalan in order to avoid further derivation of air interface keys and the requirement to use further signaling keys.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Lepp al  et al (US 20160261430 A1, hereinafter Lepp).

Consider claim 15, and as applied to claim 1 above, Zhao discloses send a discovery signal to the UE, wherein the discovery signal is used by the UE to discover the CPE (WLAN Discovery and Selection 416, Fig. 4). However, Zhao does not expressly disclose the discovery signal comprises first indication information, the first indication information is used to indicate that the CPE supports providing the UE with a connection to a first-type network, and supports providing the UE with mobility management and QoS management in the first-type network, and the first-type network comprises any one of the LTE system, the LTE-U system, the NR, the UMTS system, and the GSM system.
In the same filed of endeavor, Lepp discloses the discovery signal comprises first indication information, the first indication information is used to indicate that the CPE supports providing the UE with a connection to a first-type network, and supports 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lepp with the teaching of Zhao in order to transmit AP capability information.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Middelesch.

Consider claim 19, and as applied to claim 18 above, Zhao does not expressly disclose wherein the data packet sent by the UE comprises second indication information, and the second indication information is used to indicate that data comprised in the data packet is control plane signaling or user plane data.

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Middelesch with the teaching of Zhao in order to avoid further derivation of air interface keys and the requirement to use further signaling keys.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GERMAN VIANA DI PRISCO/           Primary Examiner, Art Unit 2642